DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,654,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to make and/or use the compounds of the ‘883 in the manner explicitly disclosed in the specification. See columns 21-25 and Examples 1-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); and Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini) in combination.
Claims 1-14, 16-17, and 19 are drawn to a salt of Formula (I). 
Claim 20 is drawn to a pharmaceutical composition comprising a salt of claim 1 and a pharmaceutically acceptable carrier.
Migaud relates to a synthetic process for the preparation of phosphorylated analogs of nicotinamide riboside (“NR”) or nicotinic acid riboside (“NAR”) and reduced or modified derivatives thereof [0002]. Prototype product ribonucleotide compounds include compounds having formula (I), or a salt thereof [0009]. 

    PNG
    media_image1.png
    220
    359
    media_image1.png
    Greyscale

Migaud teaches that Y1 and Y2 may independently be independently hydrogen, sodium, potassium, or lithium; or alternatively, Y1 and Y2 taken together are selected from the group consisting of sodium, potassium, lithium, magnesium, calcium, strontium, and barium [0012]. R6 and R7 may independently be hydrogen or -C(O)R′ wherein R’ may be CH3 [0020 – 0021]. Migaud further teaches nicotinic acid riboside mononucleotide [0249].

    PNG
    media_image2.png
    144
    298
    media_image2.png
    Greyscale

Migaud teaches that suitable pharmaceutically acceptable base addition salts of compounds of the invention include, for example, metallic salts including alkali metal, alkaline earth metal, and transition metal salts such as, for example, calcium, magnesium, potassium, sodium, and zinc salts [0206]. Migaud teaches that all of these salts may be prepared by conventional means from the corresponding compounds having formula (I) by reacting, for example, the appropriate acid or base with the compounds having formula (I) [0207]. Miguad further teaches that the person skilled in the art will know how to prepare and select suitable salt forms.
For preparing pharmaceutical compositions from a chemical compound of Migaud, pharmaceutically acceptable carriers can be either solid or liquid [0214]. Solid form preparations include powders, tablets, pills, capsules, cachets, suppositories, and dispersible granules. A solid carrier can be one or more substances that may also act as diluents, flavoring agents, solubilizers, lubricants, suspending agents, binders, preservatives, tablet disintegrating agents, or an encapsulating material.
Although Migaud teaches that the compounds (e.g., NaMN or derivatives thereof) may be formulated into pharmaceutically acceptable salts employing conventional means, Migaud does not exemplify a salt of nicotinic acid mononucleotide (NaMN). Regarding claim 19, Miguad further differs from the instantly claimed invention in that Migaud does not exemplify a NaMN derivative/analog wherein the hydrogen of the 2’- 
Dellinger relates to pharmaceutical compositions and cosmetic compositions containing: derivatives of nicotinamide riboside (“NR”), derivatives of a reduced form of nicotinamide riboside (“NRH”), derivatives of nicotinic acid riboside (“NAR”), or derivatives of a reduced form of nicotinic acid riboside (“NARH”) [0002]. In further embodiments, Dellinger relates to methods of using the compounds above to promote the increase of intracellular levels of nicotinamide adenine dinucleotide (“NAD+”) in cells and tissues for improving cell and tissue survival and overall cell and tissue health. Dellinger teaches that NR, NAR, NRH, and NARH derivatives, prodrugs, or salts thereof were designed to facilitate delivery of NR or NAR (or their reduced forms NRH and NARH) into the skin (of a mammal, human, etc.) using topical administration [0008]. Specifically, these derivatives will have better efficacy in the skin due to their more effective delivery due to increased lipophilicity. More effective delivery of these NAD precursors will enhance their ability to be used in the care or treatment of skin and skin conditions. In further embodiments, Dellinger relates to derivatives of other established NAD+ precursor molecules (“NMN,” “NaMN,” and their reduced forms) that would facilitate enhanced delivery of these molecules to the skin. Such agents can include NAD+ or NADH, a precursor of NAD+, an intermediate in the NAD+ salvage pathway, or a substance that generates NAD+, such as a nicotinamide mononucleotide adenylyltransferase (“NMNAT”) or a nucleic acid encoding a nicotinamide mononucleotide 
Nicotinic acid riboside (“NaR,” or “NAR”) is a pyridinium compound having the formula (II):

    PNG
    media_image3.png
    211
    328
    media_image3.png
    Greyscale
 [0037].

In a preferred embodiment, the free hydrogens of hydroxyl groups on the ribose moiety of a compound having formula (II) can be substituted with acetyl groups (CH3—C(═O)—) in a nicotinic acid riboside compound to form an NAR derivative, prodrug, or salt thereof, having the formula (IIa), 

    PNG
    media_image4.png
    202
    337
    media_image4.png
    Greyscale
[0043].
Dellinger teaches that the compounds may take the form of salts [0112]. The term “salts” embraces additional salts of free acids or free bases that are compounds of the invention. As used therein, the term “pharmaceutically acceptable salt” refers, unless 
All of these salts may be prepared by conventional means from the corresponding compound having a formula selected from (Ia), (I-Ha), (IIa), (II-H), (II-Ha), (II-Hb), and (II-Hc), by reacting, for example, the appropriate acid or base with the compound having a formula selected from (Ia), (I-Ha), (IIa), (II-H), (II-Ha), (II-Hb), and (II-Hc) [0115]. Preferably the salts are in crystalline form, and preferably prepared by crystallization of the sale from a suitable solvent. The person skilled in the art will know how to prepare and select suitable salts forms, for example, as described in P. H. STAHL & C. G. WERMUTH, HANDBOOK OF PHARMACEUTICALS SALTS: PROPERTIES, SELECTION, AND USE (Wiley-VCH 2002).
Mayne provides a topical skin complex composition that provides a defense mechanism against a variety of reactive oxygen species (ROS) [0012]. Mayne teaches that cosmetically acceptable salts include, but are not limited to alkali metal salts, e.g., sodium, lithium, potassium, and rubidium salts; alkaline earth metal salts, e.g. magnesium, calcium, and strontium salts; non-toxic heavy metal salts, e.g., aluminum and zinc salts; boron salts; silicon salts; ammonium salts; trialkylammonium salts, e.g. trimethylammonium and triethylammonium, and tetraalkylonium salts [0025].
Semin teaches that salt formation is frequently performed on acidic and basic drugs because it is relatively simple chemical manipulation (page 381). The salt formation 
Semin teaches that although the free form may have all the desired properties, the increased emphasis on developing generics due to the low cost of entry into the market (no R&D costs) and low cost to consumers (due to competition), it has driven generic companies to look for salt forms of a marketed drug that is not covered by current patents from the original manufacturer. The preceding could be a driver for screening and identifying different salts of the compound for the purpose of strengthening intellectual property (IP).
Semin teaches that with the benefits outlined for selecting a salt, it is no surprise that greater than half of all marketed pharmaceuticals are a salt form and within that population the majority are acidic (page 397). Commonly occurring acidic salts are hydrochloride, sulfate, and hydrobromide. There are many aspects to consider with salt 
Fini studied the ability of the diclofenac anion to form ion-pairs in aqueous solution in the presence of organic and inorganic cations: ion-pairs have a polarity and hydrophobicity more suitable to the partition than each ion considered separately and can be extracted by a lipid phase (Abstract). The cations considered were those of the organic bases diethylamine, diethanolamine, pyrrolidine, N-(2-hydroxyethyl) pyrrolidine and N-(2-hydroxyethyl) piperidine; the inorganic cations studied were Li+, Na+, K+, Rb+, Cs+. Fini teaches that many papers deal with the importance of the salt form with respect to the unionized form of a drug (Berge et al., 1977): the major advantages of the salt form are related to the solubility (and dissolution rate), the melting point and stability (pages 165-166).
Fini teaches that due to the variety of the salting agents, the chemical form of a salt represents an interesting alternative for a drug with respect to the unionized form, not only in terms of solubility or dissolution rate, but also of partition (page 171). Drugs in the form of salts maintain a finite ability to partition, provided that anion and cation are able 
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Migaud and Dellinger relate to analogs of nicotinamide riboside (“NR”) or nicotinic acid riboside (“NAR”) including salts thereof. Dellinger further relates to pharmaceutical compositions and cosmetic compositions containing analogs of nicotinamide riboside (“NR”) or nicotinic acid riboside (“NAR”) including salts thereof. Mayne, Semin, and Fini relate to cosmetically or pharmaceutically acceptable salts. They are from the same field of endeavor, and/or are reasonably pertinent to a salt of Formula (I).
In the absence of unexpected results, a salt of NaMN or acetylated derivative thereof employing a conventional, well known cation would have been prima facie obvious at the time of filing. Although not explicitly exemplified, Migaud and Dellinger suggest pharmaceutically/cosmetically acceptable salts of NaMN including acetylated derivatives thereof. Migaud and Dellinger reasonably suggest the replacement of the free hydroxyl groups of the ribose moiety with acetyl groups. One of ordinary skill in the art would have been motivated to produce such salt formulation(s) in order to enhance solubility; alter the physicochemical and mechanical properties; improve the formulation, 
The specification’s disclosure of unexpected results has been duly noted and fully considered; however, with the respect to the number of cations assessed, the evidence provided is not commensurate with the scope of the instant claims. Additionally, the evidence provided does not establish a clear showing of superior results as five of the seven compounds assessed were at best only marginally more stable than NaMN. Furthermore, Fini explicitly teaches that one of the major advantages of the salt form is enhanced stability.  

    PNG
    media_image5.png
    579
    816
    media_image5.png
    Greyscale

All of the instant limitations are taught by the combination of Migaud, Dellinger, Mayne, Semin, Semin, and Fini. A person of ordinary skill in the art would have had a .
Claims 23-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); and Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini) in combination as applied to claims 1-14, 16-17, and 19-20 above, and further in view of Kim et al. J. Emb. Trans. (2015), Vol. 30, No. 1, pages 7-15 (Kim).
The combination of Migaud, Dellinger, Mayne, Semin, Semin, and Fini differs from the instantly claimed invention in that said combination 1) does not explicitly teach salts of nicotinic acid riboside analogs in combination with culturing agents forming a cell culture medium; 2) does not teach contacting an oocyte with said cell culture medium comprising a salt of a nicotinic acid riboside analog; and 3) does not teach contacting a blastocyst with said cell culture medium comprising a salt of a nicotinic acid riboside analog; however, these deficiencies would have been obvious in view of the teachings of Kim. 
Kim evaluated the efficiency on cryopreservation of sperm with nicotinic acid and in vitro development of embryos fertilized by frozen-thawed semen with nicotinic acid in pigs (page 12). Results suggest that nicotinic acid can stimulate mitochondrial activity and 2+ and capacitation was inhibited by coenzyme. Therefore, to increase the survival rate of sperm, acrosome reaction was inhibited, and the coenzyme was increasing mitochondrial integrity. Kim teaches that frozen-thawed sperm using 5 and 10 mM nicotinic acid supplemented in freezing extender was increased to blastocyst formation. This result suggests that addition of nicotinic acid in freezing extender was improved fertility of frozen-thawed sperm. Frozen-thawed semen supplemented with nicotinic acid was beneficial for growth of the embryos such as, the blastocyst rate and total cell number of blastocyst. Moreover, in vitro development of oocytes after fertilized with 10 mM of nicotinic acid has enhanced oocyte cleavage, blastocyst rate and total cell number of blastocyst. Kim suggests that this result will help study of freezing sperm and development in vitro.
Nicotinic acid, nicotinic acid riboside, and NaMN were recognized in the art as being precursors of NAD+.
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); and Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini) in combination as applied to claims 1-14, 16-17, and 19-20 above, and further in view of Sauve et al. WO 2016/160524 A1 (Sauve).
The combination of Migaud, Dellinger, Mayne, Semin, Semin, and Fini differs from the instantly claimed invention in that said combination does not explicitly teach contacting a compound of Formula II with a metal-alkali hydroxide; however, this deficiency would have been obvious in view of the teachings of Sauve.
Sauve relates to the preparation of nicotinamide mononucleotide having formula (I) and salts thereof [0005]. The salts can be prepared by reacting the zwitterionic forms of these compounds with a stoichiometric amount of the appropriate base or acid in water or in an organic solvent, or in a mixture of the two [0029]. Non-limiting examples of suitable bases include sodium hydroxide, potassium hydroxide, sodium carbonate, and potassium carbonate [0030]. Sauve further demonstrates the titration of nicotinamide chloride salt with sodium hydroxide (Example 2; Scheme 3). 

    PNG
    media_image6.png
    231
    918
    media_image6.png
    Greyscale

.

Conclusion
Claims 1-30 are pending. Claims 1-30 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/